WR-48,152-06
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                       Transmitted 1/8/2015 12:04:49 PM
                                                          Accepted 1/8/2015 1:28:55 PM
                                                                           ABEL ACOSTA
                              NO. ________                                         CLERK

                 IN THE COURT OF CRIMINAL APPEALS      RECEIVED
                                                COURT OF CRIMINAL APPEALS
                             OF TEXAS                  1/8/2015
                                                         ABEL ACOSTA, CLERK
                                  In re
                          GARCIA GLEN WHITE,
                            Relator-Petitioner

MOTION FOR LEAVE TO FILE ORIGINAL PETITION FOR WRIT
                OF HABEAS CORPUS
              OR, IN THE ALTERNATIVE,
    ORIGINAL PETITION FOR WRIT OF PROHIBITION,
        AND MOTION FOR STAY OF EXECUTION


                  THIS IS A DEATH PENALTY CASE.
              MR. WHITE IS SCHEDULED TO BE EXECUTED
                        ON JANUARY 28, 2015




Pat McCann - Counsel                  Mandy Miller – Co-Counsel
00792680                              24055561
909 Texas Ave, Ste. 205               2910 Comm. Center Blvd, # 103-201
Houston, Texas 77002                  Katy, Texas
Phone: 713) 223-3805                  Phone: 832) 900-9884
writlawyer@justice.com                mandy@mandymillerlegal.com
      Comes now the Petitioner and asks this Court for Leave to File an Original

Habeas proceeding under it's powers within the Texas Constitution, Article V

Section 5.


                                     Respectfully submitted,


                                     /s/ Patrick F. McCann
                                     /s/ Mandy Miller
                                     PATRICK F. McCANN (SBOT 00792680)
                                     MANDY MILLER           (SBOT 24055561)
                                     909 Texas Ave #205
                                     Houston, Texas 77002
                                     713-223-3805
                                     281-667-3352 FAX
                                     writlawyer@justice.com
                                     mandy@mandymillerlegal.com
                                     ATTORNEYS FOR RELATOR
                                     GARCIA GLEN WHITE



                         CERTIFICATE OF SERVICE

      I, Patrick F. McCann do hereby certify that a true and correct copy of the

above and foregoing has been served on January 8th, 2015 via mail delivery to the

Defendants at: Lynn Hardaway, Harris County District Attorney’s Office, 1201

Franklin, Suite 600, Houston, Texas 77002 and the Capital Litigation’s Office at

the Attorney General’s Office.

                                                  /s/ Patrick F. McCann
                                                  Patrick F. McCann


                                                                                   2